Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.

Examiner’s Note
In the amendments filed 9/3/21, Examiner notes the status indicator of claims 11 & 12 has been changed to withdrawn. It is noted that claims 11 & 12 were not subject to a restriction requirement and were rejected in the previous office action mailed on 6/14/21. Given that claims 11 & 12 were not restricted and unless the applicant actively cancels these claims, claims 11 & 12 will be considered pending and considered for examination in this office action. Although the applicant indicated claims 11 & 12 as withdrawn in the Arguments filed on 9/3/21, given that they were not subject to a restriction requirement and it is unclear if they were meant to be cancelled, in order to further prosecution, they are still considered pending in this office action and will be rejected.  Furthermore, the status indicator of claim 11 will be considered “(Currently Amended)” & the status indicator of claim 12 will be considered “(Original)”. Examiner attempted to contact the applicant’s representative to clarify the status of these claims without success. 

Response to Amendment



Claims 1, 4, 7, 8, 11 & 13 have been amended, claims 9 & 14 have been cancelled and claim 3 has been withdrawn. Therefore Claims 1-8 and 10-13 are rejected in this office action.
The 112 rejections have been withdrawn
The claim objections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 14, 2021

Claim Objections
Claims 11 & 12 objected to because of the following informalities:  The status indicator of pending claims 10, 11 and 12 is “Withdrawn” Appropriate correction is required.


Response to Arguments


Applicant’s arguments (outlined below) with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

2. Shimizu fails to disclose a cushion pad "made of an elastic compressible material.”

3. Shimizu concerns non-elected species directed to extending portions arranged on the upper side of the cushion pad, which the elected species places the extending portions on the lower side.

2. Contrary to the Office's assertion, Jeon modified by Shimizu does not arrive at the claimed cushion pad with extending portions. Shimizu at least fails to arrive at an extending portion protruding downwardly, as claimed and elected by the present invention


Applicant's arguments (below) filed have been fully considered but they are not persuasive. 


Applicant Argues 

1. Shimizu fails to disclose an extending portion that "when the cushion pad is pressed, its deformation leads to formation of an apex from the extending portion which does not exceed a corresponding surface of the battery in the height direction" and Neither Jeon nor Shimizu teaches or suggests "when the cushion pad is pressed, its deformation 

Examiner respectfully disagrees

the phrase, “wherein the deformation of the cushion pad leads to formation of an apex”, is construed as a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the office action, the cited references (Jeon et al. and Ludstrom) teach a deformable cushion pad with an extending portion comprising an apex, thus rendering the claim obvious.

Claim Rejections - 35 USC § 103

Claims 1-2 & 4, 6, 8 & 10-12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Lundstrom (US 20150104683) 

With respect to claim 1, Jeon et al. discloses a battery module 200 [Figure 3; 0039], comprising: a plurality of batteries 11 arranged sequentially in a length direction [Figure 2; 0039]; and
 a partitioning wall 12/fixing members 45/55 (cushion pad) made of an elastic compressible material [0014; 0050] disposed between two adjacent batteries 11 in the length direction [Figure 3; 0039; Figure 7]; 
the cushion pad 12/45/55 comprising: 
a main body portion 12a; and 
an extending portion 45/55 extending outwardly from an end surface of the main body portion 12a in a height direction and arranged on the end surface on a lower side of the main body portion 12a in the height direction [Figure 7; 0045; 0049; 0045-0051; Figure 8]; the extending portion 45 comprising a pair of convex portions arranged in a width direction and protruding outwardly in the height direction [Figure 7], 
wherein when the partitioning wall 12/fixing members 45/55 (cushion pad) is pressed, the fixing member 45 contracts, and wherein an apex of the convex portion does not exceed a corresponding surface of the battery in the height direction. [0043; 0051; Figure 6; Figure 7]


Jeon et al. does not disclose the extending portion comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex 

Lundstrom discloses a battery module 1, comprising:
(a) a plurality of batteries 2 arranged sequentially in a length direction [Abstract; Figure 1]; and (b) a cooling plate 4/elastic sealing frame 8 (cushion pad made of an elastic compressible material) [0049l Figure 3; 0080] disposed between two adjacent batteries 2 in the length direction [Figure 1; Figure 2; Figure 3]; 
the cushion pad 4/8 comprising: a main body portion; and 
an extending portion 48 [0073-0078; Figures 1-7] extending outwardly from an end surface of the main body portion in a height direction and arranged on the end surface on a lower side of the main body portion in the height direction [Figures 1-7]; 
the extending portion 48 comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; [Figures 1-7]
and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions [Figures 1-7], wherein the cushion pad 4/8 is pressed, it deforms [0080] and wherein the extending portion comprises an apex. [Figures 1-7]


    PNG
    media_image1.png
    627
    605
    media_image1.png
    Greyscale


Jeon et al. does not disclose wherein the deformation of the cushion pad leads to formation of an apex from the extending portion 

However, the phrase, “wherein the deformation of the cushion pad leads to formation of an apex”, is construed as a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the cited references teach a deformable cushion pad with an extending portion comprising an apex, thus rendering the claim obvious.

Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions, wherein the extending portion comprises an apex, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]


With respect to claim 2, Jeon et al. does not disclose wherein a surface of the concave portion is a curved surface.  

Lundstrom discloses wherein a surface of the concave portion is a curved surface.  [Figures 1-7]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a surface of the concave portion is a curved surface, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]

A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

With respect to claim 4, Jeon et al. does not disclose wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion.  

Lundstrom discloses wherein a chamfer or a rounded corner is provided between the pair of convex portions and the concave portion.  [see annotated Figure 4 below]

 Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]

A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

    PNG
    media_image2.png
    619
    688
    media_image2.png
    Greyscale



With respect to claim 6, Jeon et al. does not disclose wherein a chamfer or a rounded corner is provided between the end surface of the main body portion and the extending portion in the height direction.  




    PNG
    media_image3.png
    618
    578
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. 

With respect to claim 8, Jeon et al. does disclose wherein an outer surface of the convex portion is a curved surface.  [Figure 7]

Furthermore, Lundstrom discloses wherein an outer surface of the pair of convex portions is a curved surface.  [Figures 1-7]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein an outer surface of the pair of convex portions is a curved surface, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]

With respect to claim 10, Jean et al. discloses wherein the extending portion 46 is
arranged on the end surface on an upper side of the main body portion 12a in the height
direction. [Figure 7]


With respect to claim 11, Jeon et al. discloses wherein: the end surface on the upper side of the main body portion 12a in the height direction and the end surface on the lower side of the main body portion 12a in the height direction each are provided with separate extending portions 45/55. [Figure 7]

With respect to claim 12, Jeon et al. discloses wherein the extending portion 45/55 arranged on the end surface on the upper side of the main body portion 12a in the height direction and the extending portion 45/55 arranged on the end surface on the lower side of the main body portion 12a in the height direction are in mirror symmetry with respect to the main body portion 12a. [Figure 7]


Claims 1-2 & 4, 6, 8 & 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Lundstrom (US 20150104683) and Daitoku et al. (JP2012/113898)

With respect to claim 1, Jeon et al. discloses a battery module 200 [Figure 3; 0039], comprising: a plurality of batteries 11 arranged sequentially in a length direction [Figure 2; 0039]; and
 a partitioning wall 12/fixing members 45/55 (cushion pad) made of an elastic compressible material [0014; 0050] disposed between two adjacent batteries 11 in the length direction [Figure 3; 0039; Figure 7]; 
the cushion pad 12/45/55 comprising: 
a main body portion 12a; and 
an extending portion 45/55 extending outwardly from an end surface of the main body portion 12a in a height direction and arranged on the end surface on a lower side of the main body portion 12a in the height direction [Figure 7; 0045; 0049; 0045-0051; Figure 8]; the extending portion 45 comprising a pair of convex portions arranged in a width direction and protruding outwardly in the height direction [Figure 7], 
wherein when the partitioning wall 12/fixing members 45/55 (cushion pad) is pressed, the fixing member 45 contracts, and wherein an apex of the convex portion does not exceed a corresponding surface of the battery in the height direction. [0043; 0051; Figure 6; Figure 7]


Jeon et al. does not disclose the extending portion comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex 

Lundstrom discloses a battery module 1, comprising:
(a) a plurality of batteries 2 arranged sequentially in a length direction [Abstract; Figure 1]; and (b) a cooling plate 4/elastic sealing frame 8 (cushion pad made of an elastic compressible material) [0049l Figure 3; 0080] disposed between two adjacent batteries 2 in the length direction [Figure 1; Figure 2; Figure 3]; 
the cushion pad 4/8 comprising: a main body portion; and 
an extending portion 48 [0073-0078; Figures 1-7] extending outwardly from an end surface of the main body portion in a height direction and arranged on the end surface on a lower side of the main body portion in the height direction [Figures 1-7]; 
the extending portion 48 comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; [Figures 1-7]
and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions [Figures 1-7], wherein the cushion pad 4/8 is pressed, it deforms [0080] and wherein the extending portion comprises an apex. [Figures 1-7]


    PNG
    media_image1.png
    627
    605
    media_image1.png
    Greyscale


Jeon et al. does not disclose wherein the deformation of the cushion pad leads to formation of an apex from the extending portion 

However, the phrase, “wherein the deformation of the cushion pad leads to formation of an apex”, is construed as a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the cited references teach a deformable cushion pad with an extending portion comprising an apex, thus rendering the claim obvious.

Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions, wherein the extending portion comprises an apex, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cushion pad of Jeon et al. to be pressed and deformed to form an apex from the extending portion, as disclosed in Daitoku et al., in order to allow for stable support and suppress vibration [Abstract; 0009-0013]


With respect to claim 2, Jeon et al. does not disclose wherein a surface of the concave portion is a curved surface.  

Lundstrom discloses wherein a surface of the concave portion is a curved surface.  [Figures 1-7]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a surface of the concave 

A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

With respect to claim 4, Jeon et al. does not disclose wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion.  

Lundstrom discloses wherein a chamfer or a rounded corner is provided between the pair of convex portions and the concave portion.  [see annotated Figure 4 below]
 Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]

A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

    PNG
    media_image2.png
    619
    688
    media_image2.png
    Greyscale



With respect to claim 6, Jeon et al. does not disclose wherein a chamfer or a rounded corner is provided between the end surface of the main body portion and the extending portion in the height direction.  




    PNG
    media_image3.png
    618
    578
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. 

With respect to claim 8, Jeon et al. does disclose wherein an outer surface of the convex portion is a curved surface.  [Figure 7]
Furthermore, Lundstrom discloses wherein an outer surface of the pair of convex portions is a curved surface.  [Figures 1-7]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein an outer surface of the pair of convex portions is a curved surface, as disclosed in Lundstrom, in order to allow for stable fixation of additional elements such as a casing. [0073]

With respect to claim 10, Jean et al. discloses wherein the extending portion 46 is

direction. [Figure 7]

With respect to claim 11, Jeon et al. discloses wherein: the end surface on the upper side of the main body portion 12a in the height direction and the end surface on the lower side of the main body portion 12a in the height direction each are provided with separate extending portions 45/55. [Figure 7]

With respect to claim 12, Jeon et al. discloses wherein the extending portion 45/55 arranged on the end surface on the upper side of the main body portion 12a in the height direction and the extending portion 45/55 arranged on the end surface on the lower side of the main body portion 12a in the height direction are in mirror symmetry with respect to the main body portion 12a. [Figure 7]



Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Lundstrom (US 20150104683) as applied to claim 1 above in further view of Shimizu et al. (US 2014/0023893)



With respect to claim 5, Jeon et al. does not disclose wherein an angle between the end surface of the main body portion in the height direction and the extending portion is not more than about 900. 

Shimizu et al. discloses a battery module 10 [Figure 2], comprising: a plurality of batteries 14 arranged sequentially in a length direction [Figure 2; 0025]; and a partition wall 28 (cushion pad) disposed between two adjacent batteries 14 in the length direction [Figure 2; Figure 3; Figure 4; 0025-0032]; the partition wall 28 molded from a synthetic resin [0030] and comprising a plurality of pressure springs that press the battery cells [0032] (cushion pad)  comprising: a main body portion; and a bifurcated engaging claws 52 (extending portion) extending outwardly from an end surface of the main body portion in a height direction; [0054; Figure 3] the extending portion 52 comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion 52 and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions [Figure 3; 0054].
wherein an angle between the end surface of the main body portion in the height direction and the extending portion 52 is not more than about 90o.  [see annotated Figure 3 below]


    PNG
    media_image4.png
    156
    139
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    139
    149
    media_image5.png
    Greyscale

 A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise an extending portion wherein an angle between the end surface of the main body portion in the height direction and the extending portion is not more than about 900, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]

With respect to claim 7, Jeon et al. does not disclose wherein the height at which the concave portion recesses inward in the height direction is smaller than the height at which the convex portion protrudes from the end surface of the main body portion in the height direction.  

Shimizu et al. discloses wherein the height at which the concave portion recesses inward (H2 as labeled in annotated Figure below) in the height direction is smaller than the height (H1 as labeled in annotated Figure below) at which the convex portion 

    PNG
    media_image6.png
    154
    175
    media_image6.png
    Greyscale

    PNG
    media_image4.png
    156
    139
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portions of Jeon et al. wherein the height at which the concave portion recesses inward in the height direction is smaller than the height at which the convex portion protrudes from the end surface of the main body portion in the height direction, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Lundstrom (US 20150104683) and Daitoku et al. (JP2012/113898) as applied to claim 1 above in further view of Shimizu et al. (US 2014/0023893)



With respect to claim 5, Jeon et al. does not disclose wherein an angle between the end surface of the main body portion in the height direction and the extending portion is not more than about 900. 

Shimizu et al. discloses a battery module 10 [Figure 2], comprising: a plurality of batteries 14 arranged sequentially in a length direction [Figure 2; 0025]; and a partition wall 28 (cushion pad) disposed between two adjacent batteries 14 in the length direction [Figure 2; Figure 3; Figure 4; 0025-0032]; the partition wall 28 molded from a synthetic resin [0030] and comprising a plurality of pressure springs that press the battery cells [0032] (cushion pad)  comprising: a main body portion; and a bifurcated engaging claws 52 (extending portion) extending outwardly from an end surface of the main body portion in a height direction; [0054; Figure 3] the extending portion 52 comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion 52 and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions [Figure 3; 0054].
wherein an angle between the end surface of the main body portion in the height direction and the extending portion 52 is not more than about 90o.  [see annotated Figure 3 below]


    PNG
    media_image4.png
    156
    139
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    139
    149
    media_image5.png
    Greyscale

 A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise an extending portion wherein an angle between the end surface of the main body portion in the height direction and the extending portion is not more than about 900, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]

With respect to claim 7, Jeon et al. does not disclose wherein the height at which the concave portion recesses inward in the height direction is smaller than the height at which the convex portion protrudes from the end surface of the main body portion in the height direction.  

Shimizu et al. discloses wherein the height at which the concave portion recesses inward (H2 as labeled in annotated Figure below) in the height direction is smaller than the height (H1 as labeled in annotated Figure below) at which the convex portion 

    PNG
    media_image6.png
    154
    175
    media_image6.png
    Greyscale

    PNG
    media_image4.png
    156
    139
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portions of Jeon et al. wherein the height at which the concave portion recesses inward in the height direction is smaller than the height at which the convex portion protrudes from the end surface of the main body portion in the height direction, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Lundstrom (US 20150104683) and Daitoku et al. (JP2012/113898) as applied to claim 1 above in further view of Okada et al. (US 2009/0142653)

With respect to claim 13, Jeon et al. does not disclose wherein the battery module comprises a heat exchange plate disposed and fixed to a lower side of the plurality of batteries in the height direction.  

Okada et al. discloses a battery module 2/3 comprising a heat exchange plate 68 disposed and fixed to a lower side of the plurality of batteries in the height direction. [0119; 0086; Figures 14 & 38]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Jeon et al. to comprise a heat exchange plate, as disclosed in Okada et al., in order to allow for efficient and uniform battery cooling with a simple arrangement. [0006-0020]

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Lundstrom (US 20150104683) as applied to claim 1 above in further view of Okada et al. (US 2009/0142653)

With respect to claim 13, Jeon et al. does not disclose wherein the battery module comprises a heat exchange plate disposed and fixed to a lower side of the plurality of batteries in the height direction.  



Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Jeon et al. to comprise a heat exchange plate, as disclosed in Okada et al., in order to allow for efficient and uniform battery cooling with a simple arrangement. [0006-0020]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada et al. US2008124622
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723